       Case 5:14-cv-00665-F Document 422 Filed 05/07/21 Page 1 of 8




                UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF OKLAHOMA


RICHARD GLOSSIP, et al.,
                           Plaintiffs,

v.                                              No:    14-cv-665-F


RANDY CHANDLER, et al.,
                           Defendants.




     DEFENDANTS’ SUPPLEMENTAL BRIEF IN SUPPORT OF THEIR
              MOTION FOR SUMMARY JUDGMENT
           Case 5:14-cv-00665-F Document 422 Filed 05/07/21 Page 2 of 8




       Plaintiffs’ supplemental discovery, while more responsive, ultimately does not meet

their burden under Glossip’s second prong. Summary judgment remains warranted.

I.     Summary judgment is still warranted under Glossip’s second prong.

       Plaintiffs still preserved their previous responses denying that their purported

alternatives are constitutional and denying that Plaintiffs won’t challenge them if adopted.

Plaintiffs must identify alternatives with “constitutionally permissible” degrees of pain. Bucklew

v. Precythe, 139 S. Ct. 1112, 1126 (2019); see also Brooks v. Warden, 810 F.3d 812, 822 (11th Cir.

2016). Otherwise, this case is not about seeking constitutional executions but about

challenging the death penalty itself or delaying sentences through never-ending litigation. See

Doc. 388, MSJ at 34-35; Doc. 397, MSJ Reply at 4-5. Yet Plaintiffs refuse to bind themselves

to their purported alternatives, instead preserving all prior objections and responses, see, e.g.,

Ex. 1, Supp. Resp. at 1-2, including discovery responses denying that they will forgo challenges

to those alternatives if adopted, see Doc. 388-26 at 5, while citing ¶ 114 of their Complaint,

which “reserve[s] the right following consultation with counsel to object to any proffered

alternative,” see Doc. 325, ¶ 114. Perhaps Plaintiffs in their response brief will finally claim

their proffered alternatives are constitutional and commit to not challenging them in the

future. But if they fail to do so, summary judgment against all Plaintiffs is warranted.

       Even if Plaintiffs can make it past these threshold issues, their proposed alternatives

still fail at Glossip’s second prong because they lack sufficient detail, are untried and untested,

or would not significantly reduce a substantial risk of severe pain. See Doc. 388 at 35-39. And

as explained in Part II below, the barbiturate alternatives in particular face issues of availability.

Judgment is warranted on these grounds as well.
           Case 5:14-cv-00665-F Document 422 Filed 05/07/21 Page 3 of 8




       Finally, not all Plaintiffs have identified all four alternatives listed in the Complaint as

ones they are pleading—only eleven Plaintiffs assert all four.1 See Ex. 2. Thus, a denial of

summary judgment on any one alternative at Glossip’s second prong does not entitle all

Plaintiffs to a trial. For example, eight Plaintiffs have identified no alternative at all—summary

judgment is warranted for all of these inmates.2 Similarly, this Court should grant summary

judgment to Defendants against any Plaintiffs whose selected alternatives are insufficient.

Defendants have attached a chart of each Plaintiff’s identified alternative(s) to aid the Court

in determining where summary judgment is appropriate depending on its rulings on each

alternative. Ex. 2.

II.    Plaintiffs fail to show barbiturates are available to Defendants.

       The supplemental responses also fail to identify viable legal sources of barbiturates.

       To start, Plaintiffs supplemental responses to Interrogatory 16 only cite sources of

compounded barbiturates, not manufactured barbiturates. Meanwhile, seven Plaintiffs identify only

manufactured barbiturates as an alternative (Compl. ¶ 114(a)) while rejecting compounded

ones (¶ 114(b)). Ex. 2.3 Plaintiffs do not dispute the well-known fact that sodium thiopental is

no longer manufactured and that the pentobarbital manufacturer blocks its use in executions.

See Glossip v. Gross, 576 U.S. 863, 869-871 (2015). Thus, they have failed to show the




1 Plaintiffs Cole, Cuesta-Rodriguez, Eizember, Fairchild, Goode, Hancock, Malone, Mitchell,
Rojem, Ryder, and Sanchez.
2 Plaintiffs Grant and Jones refused to identify any alternatives; Plaintiffs Coddington, John

Grant, Harris, Postelle, and Simpson did not supplement; and pro se Plaintiff Lay has never
asserted any alternative in his many filings. Plaintiff Hanson may also fall into this category
depending on whether his first or second answer is his true one.
3 Plaintiffs Andrew, Cannon, Hanson, Harmon, Johnson, Littlejohn, and Martinez

                                                2
           Case 5:14-cv-00665-F Document 422 Filed 05/07/21 Page 4 of 8




manufactured barbiturate alternative is available, and summary judgment is at least warranted

for those Plaintiffs who would refuse compounded pentobarbital.

       For the fifteen Plaintiffs who have asserted compounded alternatives, the supplement

offers nothing beyond options that Defendants previously addressed. Doc. 388, MSJ at 35-36;

Doc. 397, MSJ Reply at 5-6. Considering Plaintiffs’ supplemental discovery responses,

Defendants provide these additional arguments.

       It is important first to distinguish the two steps involved in obtaining compounded

drugs: There must be (1) a source of the powdered form of the drug to be used in

compounding and (2) a compounding pharmacist willing to convert (“compound”) the

powder into an injectable solution. Thus, there is a distinction between the manufacturing of the

powder and the compounding of that powder into an injectable form. So even if Defendants had

a pharmacist willing to compound the powder into an injectable form, Defendants still would

need access to the powder needed for compounding.

       Plaintiffs point to statements of Defendants’ expert Dr. Buffington saying that sources

for pentobarbital exist and, if those sources were willing to supply Defendants, the

pentobarbital could then be compounded. Ex. 1, Supp. Resp. at 4. But that is of little relevance

because, as is well known, many potential sources of pentobarbital will not sell the item for

use in executions. See Glossip, 576 U.S. at 869-871; Jordan v. Comm’r, Mississippi Dep’t of Corr., 947

F.3d 1322, 1331 (11th Cir. 2020). Not surprisingly, Plaintiffs conveniently omit Dr.

Buffington’s testimony that he hasn’t “found anybody that is interested in doing that service,”

and upon reaching out to potential sources, “no one [] actually is willing to do it.” Ex. 3,

Buffington Depo. Tr. 119:13-120:11.


                                                  3
          Case 5:14-cv-00665-F Document 422 Filed 05/07/21 Page 5 of 8




       Plaintiffs suggest Defendants synthesize their own drugs in a chemistry lab, Ex. 1, Sup.

Resp. at 3-4, but still identify no labs that meet the extensive legal and technical requirements

for the manufacture and sale of controlled substance pharmaceuticals, see Doc. 388, MSJ at 36.

Plaintiffs point to the University of Oklahoma, but it is neither currently licensed by the state

nor registered with the U.S. Food & Drug Administration for the manufacture and sale of

controlled substances,4 nor is there any evidence it has invested in meeting the technical

requirements for a manufacturing license as a result. Thus, Plaintiffs’ assertion that it has the

general lab equipment for such manufacturing, Ex. 1, Supp. Resp. at 4, simply disregards the

multiple reasons that the University cannot supply either drug. Perhaps undergraduates could

produce viable drugs through an illicit operation at the University, but an illegal supply is not

one that is reasonably available to Defendants.

       Plaintiffs also point to other states that have used or plan to use pentobarbital, but they

do not dispute that Defendants have contacted several, including Texas, Missouri, and

Arizona. Doc. 397-1 at 111:8-112:4. None were forthcoming with information about their

sources, see id., which is not surprising given state confidentiality statutes or policies, and

Plaintiffs offer no suggestion of how Defendants would overcome that barrier. Plaintiffs are

also forgetting that sources willing to supply drugs once, or long ago, are not necessarily

available now. The Texas “source” Plaintiffs mention was a compounding pharmacy that

received negative publicity for its quality control and sterility issues. Doc. 392-12 at 5. Hardly

a reasonable place to start. The article also mentions that Texas has a stockpile of pentobarbital


4            Both        databases         are         available        online. See
https://www.ok.gov/pharmacy/Online_Services___License_Lookup/License_Lookup/Fac
ilities/; https://www.accessdata.fda.gov/scripts/cder/drls/default.cfm.
                                                4
           Case 5:14-cv-00665-F Document 422 Filed 05/07/21 Page 6 of 8




from a one-time purchase in November 2014 and gave some to the pharmacy to compound.

See id. Even if Defendants eventually persuaded Texas officials to name their 2014 source, that

source may not be able or willing to supply the drugs seven years later.

       Similarly, Arizona has a compounding pharmacy willing to supply drugs, but that

announcement does not necessarily mean the pharmacy can secure powder for compounding.

Thus why Director Crow stated that he would monitor what happens in Arizona: to see if

their pharmacy supplies the drug. See Doc. 388-19 at 183:18-184:20. Defendants can then ask

(again) for the source if Arizona succeeds. See Doc. 388 at 20 ¶ 114. Even then, Arizona might

still choose to keep its source confidential. Plaintiffs address none of these problems.

       Plaintiffs lastly claim that Defendants should have contacted every one of over 1,000

pharmacies in Oklahoma (why not every pharmacy in the U.S.?) in search of barbiturates.

Ex. 1, Supp. Resp. at 6. But as Mr. Bentley explained, in seeking a pharmacy, he strategically

chose not to contact pharmacies that were “not independent”—chains like Wal-Mart or

Walgreens—which he believed would have a policy against supplying drugs for executions.

Doc. 388-20, Bentley Depo Tr. at 75:12-25, 84:7-24. Out of the approximately 400 pharmacies

remaining, Mr. Bentley contacted ten percent of them. Id. Mr. Bentley’s targeted contacting of

10% of all independent pharmacies in the State is more than sufficient to show unavailability

under Glossip. Other courts have found Glossip satisfied with far less diligence. See, e.g., McGehee

v. Hutchinson, 854 F.3d 488, 493 (8th Cir. 2017) (en banc). Plaintiffs’ desire for more cold calls

does not count as identifying a source and otherwise has no basis in law.

       For all these reasons and the other reasons given in prior briefs, Docs. 388, 397,

Defendants request summary judgment in their favor.


                                                 5
    Case 5:14-cv-00665-F Document 422 Filed 05/07/21 Page 7 of 8




                                              Respectfully submitted,

                                              s/ Mithun Mansinghani
BRYAN G. CLEVELAND, OBA 33860                 MITHUN MANSINGHANI, OBA 32453
RANDALL J. YATES, OBA 30304                     Solicitor General
ZACH WEST, OBA 30768                          OFFICE OF ATTORNEY GENERAL
  Assistant Solicitors General                STATE OF OKLAHOMA
CHARLES DICKSON, OBA 17941                    313 N.E. 21st Street
 Assistant Attorney General                   Oklahoma City, OK 73105
ANDY N. FERGUSON, OBA 33388                   Phone: (405) 522-4392
 Staff Attorney                               mithun.mansinghani@oag.ok.gov

                              Counsel for Defendants




                                        6
           Case 5:14-cv-00665-F Document 422 Filed 05/07/21 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I certify that on this 7th day of May 2021, I electronically transmitted the foregoing

document to the Clerk of Court using the CM/ECF system for filing and that a Notice of

Electronic Filing will be transmitted to all registered participants. I further certify that a true

and correct copy of the foregoing will be transmitted by first class mail, postage pre-paid to

the following non-ECF registrant:

Oklahoma State Penitentiary
Wade Lay DOC# 516263
P.O. Box 97
McAlester, OK 74502


                                                        Respectfully submitted,

                                                       s/ Mithun Mansinghani
                                                       MITHUN MANSINGHANI, OBA 32453
                                                         Solicitor General




                                                 7
